Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
“reporting from the second base either once”  should be corrected as “reporting from the second base station either once”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 6, 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,555,232 (herein after referred to as ‘232) in view of Xiaoben (US 2008/0165727).
Regarding claims 1 and 12, ‘232 describes a method performed by a first base station/first base station, comprising: 
sending, from the first base station, to a second base station, a resource status request message for initiating a resource status reporting procedure in which load measurements are reported; and 
receiving, following the sending of the resource status request message, a resource status update message from the second base station for reporting results of requested measurements, 
wherein the resource status update message includes data identifying a physical resource block (PRB) usage for non-guaranteed bit rate (non-GBR) traffic (claim 1 or 5, reworded).
‘232 fails to further explicitly describe:
wherein the first base station receives reporting from the second base station either once, or at a periodicity indicated by an information element of the resource status request message.
Xiaoben also describe a requesting node sending a resource request to another wireless node & receiving a response from the another wireless node, where the both nodes may be Access Point (AP) or base station (BS) or Relay Node (RN) entities (fig. 1 & para. 30 or 32 or 33), further describing:
wherein the first base station receives reporting from the second base station once (fig. 7, reporting of resource status (step 715) per the request (step 710) is done only once).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the first base station receiving report from the second base station in ‘232 is done only once as in Xiaoben.
The motivation for combining the teachings is that this removes common problems such as traffic congestion, unbalanced resource usage & unfairness while mitigating disadvantages from centralized resource management of network entities such as APs or BSs (Xiaoben, para. 5-6).
Regarding claim 3, ‘232 and Xiaoben combined describe:
wherein the first base station receives the reporting from the second base only once unless otherwise requested by the periodicity indicated by the information element of the resource status request message (Xiaoben, fig. 7, reporting of resource status (step 715) per the request (step 710) is done only once. There are no “unless otherwise request”).
	Regarding claim 4, ‘232 describes receiving resource status update message indicating usage of physical resource blocks
‘232 and Xiaoben combined describe that the response/feedback for the resource usage request is from neighboring cell.
Regarding claim 6, ‘232 describes:
wherein the PRB usage for the non-GBR traffic identified in the resource status update message comprises downlink non-GBR PRB usage (claim 1, non-GBR PRB usage is downlink).
Regarding claims 11 and 13, ‘232 describes a method performed by a second base station/second base station, comprising: 
receiving, at the second base station, from a first base station, a resource status request message for initiating a resource status reporting procedure in which load measurements are reported; and 
sending, following receipt of the resource status request message, a resource status update message from the second base station for reporting results of requested measurements, 
wherein the resource status update message includes data identifying a physical resource block (PRB) usage for non-guaranteed bit rate (non-GBR) traffic (claim 1 or 5, reworded).
‘232 fails to further explicitly describe:
wherein the second base station reports either once, or at a periodicity indicated by an information element of the resource status request message.
Xiaoben also describe a requesting node sending a resource request to another wireless node & receiving a response from the another wireless node, where the both nodes may be Access Point (AP) or base station (BS) or Relay Node (RN) entities (fig. 1 & para. 30 or 32 or 33), further describing:
wherein the second base station reports either once, or at a periodicity indicated by an information element of the resource status request message (fig. 7, reporting of resource status (step 715) per the request (step 710) is done only once).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the first base station receiving report from the second base station in ‘232 is done only once as in Xiaoben.
The motivation for combining the teachings is that this removes common problems such as traffic congestion, unbalanced resource usage & unfairness while mitigating disadvantages from centralized resource management of network entities such as APs or BSs (Xiaoben, para. 5-6).

Claims 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,555,232 (herein after referred to as ‘232) in view of Xiaoben, and further in view of Ogren (US 6,795,689).
	Regarding claim 2, ‘232 and Xiaoben combined describe using cellular network (para. 2) to send request message to determine cell-based resource based on information received from other wireless node (para. 32) or feedback from one or more other nodes or entities in the cell (para. 58), but fails to further explicitly describe:
wherein the resource status request message comprises at least one cell identifier (cell ID) of a cell.
Ogren also describes cell status messaging (title), further describing:
wherein the resource status request message comprises at least one cell identifier (cell ID) of a cell (col. 4 lines 3-7, base station has cell resource identifier corresponding to cell identifier in the resource indication message being sent).
It would have been obvious to one with ordinary skill in the art at the time at the time of invention by applicant to specify that that resource status request message sent in ‘232 and Xiaoben combined to have a cell ID indication as in Ogren.
The motivation for combining the teachings is that this enables the node receiving the message know which cell the cell resource status belongs to (Ogren, col. 3 lines 61-62).
 
Claims 5, 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,555,232 (herein after referred to as ‘232) in view of Xiaoben, and further in view of Lee (US 9,008,679).
Regarding claim 5, ‘232 and Xiaoben combined fail to further explicitly describe:
wherein the PRB usage for the non-GBR traffic identified in the resource status update message comprises uplink non-GBR PRB usage.
Lee also describes load balancing between adjacent base stations (fig. 2 & abstract, + col. 3 lines 24-28 or col. 4 lines 23-28), further describing:
wherein the PRB usage for the non-GBR traffic identified in the resource status update message comprises uplink non-GBR PRB usage (fig. 5 step S4 & col. 4 line 65-col. 5 line 12, or fig. 10 step S6 & col. 7 lines 36-45, BS performs frequency planning with adjacent BS and exchanges PRB information (resource status update messages) for bi-direction (uplink/downlink communication of respective channel qualities need (either constant/guaranteed bit rate (CBR/GBR) or variable/available/unspecified/non-guaranteed bit rate (non-GBR)).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the PRB usage for non-GBR traffic in ‘232 and Xiaoben combined to comprising uplink non-GBR PRB usage as in Lee.
The motivation for combining the teachings is that this specifically informs the measurement of PRG required for scheduling to reduce load (Lee, col. 2 lines 19-24).
Regarding claim 7, ‘232 and Xiaoben combined fail to further explicitly describe:
wherein the resource status update message further includes data identifying a PRB usage for guaranteed bit rate (GBR) traffic.
Lee also describes load balancing between adjacent base stations (fig. 2 & abstract, + col. 3 lines 24-28 or col. 4 lines 23-28), further describing:
wherein the resource status update message further includes data identifying a PRB usage for guaranteed bit rate (GBR) traffic (fig. 5 step S4 & col. 4 line 65-col. 5 line 12, or fig. 10 step S6 & col. 7 lines 36-45, BS performs frequency planning with adjacent BS and exchanges PRB information (resource status update messages) for bi-direction (uplink/downlink communication of respective channel qualities need (either constant/ guaranteed bit rate (CBR/GBR) or variable/available/unspecified/non-guaranteed bit rate (non-GBR)).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the resource status update message in ‘232 and Xiaoben combined to identify PRB usage for GBR traffic as in Lee.
The motivation for combining the teachings is that this specifically informs the measurement of PRG required for scheduling to reduce load (Lee, col. 2 lines 19-24).
Regarding claim 8, ‘232, Xiaoben and Lee combined describe:
wherein the PRB usage for the GBR traffic identified in the resource status update message comprises uplink GBR PRB usage (Lee, (fig. 5 step S4 & col. 4 line 65-col. 5 line 12, or fig. 10 step S6 & col. 7 lines 36-45, BS performs frequency planning with adjacent BS and exchanges PRB information (resource status update messages) for bi-direction (uplink/downlink communication)).
	Regarding claim 9, ‘232, Xiaoben and Lee combined describe:
wherein the PRB usage for the GBR traffic identified in the resource status update message comprises downlink GBR PRB usage (Lee, (fig. 5 step S4 & col. 4 line 65-col. 5 line 12, or fig. 10 step S6 & col. 7 lines 36-45, BS performs frequency planning with adjacent BS and exchanges PRB information (resource status update messages) for bi-direction (uplink/downlink communication)).

Claims 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,555,232 (herein after referred to as ‘232) in view of Xiaoben, and further in view of Givoly (US 2002/0087743).
Regarding claim 10, ‘232, Xiaoben and Lee combined fail to further explicitly describe:
sending, from the first base station, to the second base station, a further resource status request message to stop measurement and terminate reporting from the second base station.
Givoly also describes data collection system involving one network node providing another network node data for collection (title & fig. 1), further describing:
sending, from first network node, to the second network node, a further resource status request message to stop measurement and terminate reporting from the second network node (para. 15 or claims 12-13, node receiving data collection from the other node determines & generates stop command for the other node when necessary).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the from the first base station to the second base station in ‘232 and Xiaoben combined to further send a terminate reporting message as in Givoly.
The motivation for combining the teachings is that this enables appropriate termination of operation once an update or stop threshold is met (Givoly para. 10).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9, and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiaoben (US 2008/0165727) in view of Lee (US 9,008,679).
Regarding claims 1 and 12, Xiaoben describes a first base station/method performed by a first base station, comprising: 
[a transceiver, and a controller configured for:]
sending, from the first base station, to a second base station, a resource status request message for initiating a resource status reporting procedure in which load measurements are reported (abstract & fig. 1 & para. 30 or 32 or 33, requesting node sending resource request to another wireless node, both nodes being base stations (BS), the resource request (see also fig. 7 #710 & para. 107) pertaining to traffic load, para. 116);
receiving, following the sending of the resource status request message, a resource status update message from the second base station for reporting results of requested measurements (fig. 7 #715 & para. 107, receiving a response/answer to the request of available resources);
wherein the first base station receives reporting from the second base once (fig. 7, reporting of resource status (step 715) per the request (step 710) is done only once).
Xiaoben fails to further explicitly describe:
wherein the resource status update message includes data identifying a physical resource block (PRB) usage for non-guaranteed bit rate (non-GBR) traffic.
Lee also describes load balancing between adjacent base stations (fig. 2 & abstract, + col. 3 lines 24-28 or col. 4 lines 23-28), further describing:
wherein the resource status update message includes data identifying a physical resource block (PRB) usage for non-guaranteed bit rate (non-GBR) traffic (fig. 5 step S4 & col. 4 line 65-col. 5 line 12, or fig. 10 step S6 & col. 7 lines 36-45, BS performs frequency planning with adjacent BS and exchanges PRB information (resource status update messages) for bi-direction (uplink/downlink) communication of respective channel qualities need, either constant/guaranteed bit rate (CBR/GBR) or variable/available/unspecified/non-guaranteed bit rate (non-GBR)).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the resource status update message in Xiaoben to comprise uplink non-GBR PRB usage as in Lee.
The motivation for combining the teachings is that this specifically informs the measurement of PRG required for scheduling to reduce load (Lee, col. 2 lines 19-24).
Regarding claim 3, Xiaoben describes:
wherein the first base station receives the reporting from the second base only once unless otherwise requested by the periodicity indicated by the information element of the resource status request message (fig. 7, reporting of resource status (step 715) per the request (step 710) is done only once. There are no “unless otherwise request”).
	Regarding claim 4, Xiaoben describe that the response/feedback for the resource usage request is from neighboring cell. Xiaoben and Lee combined describe receiving resource status update message indicating usage of physical resource blocks (Lee, fig. 5 step S4 & col. 4 line 65-col. 5 line 12, or fig. 10 step S6 & col. 7 lines 36-45, BS performs frequency planning with adjacent BS and exchanges PRB information (resource status update messages) for bi-direction (uplink/downlink) communication of respective channel qualities need).
Regarding claim 5, Xiaoben and Lee combined describe:
wherein the PRB usage for the non-GBR traffic identified in the resource status update message comprises uplink non-GBR PRB usage (Lee, fig. 5 step S4 & col. 4 line 65-col. 5 line 12, or fig. 10 step S6 & col. 7 lines 36-45, BS performs frequency planning with adjacent BS and exchanges PRB information (resource status update messages) for bi-direction (uplink/downlink communication of respective channel qualities need (either constant/guaranteed bit rate (CBR/GBR) or variable/available/unspecified/non-guaranteed bit rate (non-GBR)).
Regarding claim 6, Xiaoben and Lee combined describe:
wherein the PRB usage for the non-GBR traffic identified in the resource status update message comprises downlink non-GBR PRB usage (Lee, fig. 5 step S4 & col. 4 line 65-col. 5 line 12, or fig. 10 step S6 & col. 7 lines 36-45, BS performs frequency planning with adjacent BS and exchanges PRB information (resource status update messages) for bi-direction (uplink/downlink) communication of respective channel qualities need, either constant/guaranteed bit rate (CBR/GBR) or variable/available/unspecified/non-guaranteed bit rate (non-GBR)).
Regarding claim 7, Xiaoben and Lee combined describe:
wherein the resource status update message further includes data identifying a PRB usage for guaranteed bit rate (GBR) traffic (Lee, fig. 5 step S4 & col. 4 line 65-col. 5 line 12, or fig. 10 step S6 & col. 7 lines 36-45, BS performs frequency planning with adjacent BS and exchanges PRB information (resource status update messages) for bi-direction (uplink/downlink communication of respective channel qualities need (either constant/ guaranteed bit rate (CBR/GBR) or variable/available/unspecified/non-guaranteed bit rate (non-GBR)).
Regarding claim 8, Xiaoben and Lee combined describe:
wherein the PRB usage for the GBR traffic identified in the resource status update message comprises uplink GBR PRB usage (Lee, fig. 5 step S4 & col. 4 line 65-col. 5 line 12, or fig. 10 step S6 & col. 7 lines 36-45, BS performs frequency planning with adjacent BS and exchanges PRB information (resource status update messages) for bi-direction (uplink/downlink communication)).
	Regarding claim 9, Xiaoben and Lee combined describe:
wherein the PRB usage for the GBR traffic identified in the resource status update message comprises downlink GBR PRB usage (Lee, fig. 5 step S4 & col. 4 line 65-col. 5 line 12, or fig. 10 step S6 & col. 7 lines 36-45, BS performs frequency planning with adjacent BS and exchanges PRB information (resource status update messages) for bi-direction (uplink/downlink communication)).
Regarding claims 11 and 13, Xiaoben describes a second base station/method performed by a second base station, comprising: 
[a transceiver, and a controller configured for:]
receiving, at the second base station, from a first base station, a resource status request message for initiating a resource status reporting procedure in which load measurements are reported (abstract & fig. 1 & para. 30 or 32 or 33, requesting node (first base station) sending resource request to another wireless node (second base station), both nodes being base stations (BS), the resource request (see also fig. 7 #710 & para. 107) pertaining to traffic load, para. 116);

sending, following receipt of the resource status request message, a resource status update message from the second base station for reporting results of requested measurements (fig. 7 #715 & para. 107, receiving a response/answer to the request of available resources);
wherein the second base station reports either once (fig. 7, reporting of resource status (step 715) per the request (step 710) is done only once).
Xiaoben fails to further explicitly describe:
wherein the resource status update message includes data identifying a physical resource block (PRB) usage for non-guaranteed bit rate (non-GBR) traffic.
Lee also describes load balancing between adjacent base stations (fig. 2 & abstract, + col. 3 lines 24-28 or col. 4 lines 23-28), further describing:
wherein the resource status update message includes data identifying a physical resource block (PRB) usage for non-guaranteed bit rate (non-GBR) traffic (fig. 5 step S4 & col. 4 line 65-col. 5 line 12, or fig. 10 step S6 & col. 7 lines 36-45, BS performs frequency planning with adjacent BS and exchanges PRB information (resource status update messages) for bi-direction (uplink/downlink) communication of respective channel qualities need, either constant/guaranteed bit rate (CBR/GBR) or variable/available/unspecified/non-guaranteed bit rate (non-GBR)).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the resource status update message in Xiaoben to comprise uplink non-GBR PRB usage as in Lee.
The motivation for combining the teachings is that this specifically informs the measurement of PRG required for scheduling to reduce load (Lee, col. 2 lines 19-24).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiaoben in view of Lee, and further in view of Ogren (US 6,795,689).
	Regarding claim 2, Xiaoben and Lee combined describe using cellular network (para. 2) to send request message to determine cell-based resource based on information received from other wireless node (para. 32) or feedback from one or more other nodes or entities in the cell (para. 58), but fails to further explicitly describe:
wherein the resource status request message comprises at least one cell identifier (cell ID) of a cell.
Ogren also describes cell status messaging (title), further describing:
wherein the resource status request message comprises at least one cell identifier (cell ID) of a cell (col. 4 lines 3-7, base station has cell resource identifier corresponding to cell identifier in the resource indication message being sent).
It would have been obvious to one with ordinary skill in the art at the time at the time of invention by applicant to specify that that resource status request message sent in ‘232 and Xiaoben combined to have a cell ID indication as in Ogren.
The motivation for combining the teachings is that this enables the node receiving the message know which cell the cell resource status belongs to (Ogren, col. 3 lines 61-62).

Claims 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,555,232 (herein after referred to as ‘232) in view of Xiaoben, and further in view of Givoly (US 2002/0087743).
Regarding claim 10, ‘232, Xiaoben and Lee combined fail to further explicitly describe:
sending, from the first base station, to the second base station, a further resource status request message to stop measurement and terminate reporting from the second base station.
Givoly also describes data collection system involving one network node providing another network node data for collection (title & fig. 1), further describing:
sending, from first network node, to the second network node, a further resource status request message to stop measurement and terminate reporting from the second network node (para. 15 or claims 12-13, node receiving data collection from the other node determines & generates stop command for the other node when necessary).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the from the first base station to the second base station in ‘232 and Xiaoben combined to further send a terminate reporting message as in Givoly.
The motivation for combining the teachings is that this enables appropriate termination of operation once an update or stop threshold is met (Givoly para. 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Fujito (US 2015/0119057) describing inter eNB communication of resource status request & response (fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469